Citation Nr: 1715229	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  17-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for a skin disability of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC. The appeal was certified to the Board by the Regional Office (RO) in New Orleans, Louisiana. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that there is currently a stay on the adjudication of appeals affected by the decision issued by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016) involving the use of a topical corticosteroid for a service-connected skin condition. At this time, the record does not indicate the use of corticosteroids to treat the Veteran's service-connected skin disability. Notwithstanding, the disability is currently rated under Diagnostic Code 7806 and so may fall under the decision in Johnson. Regardless, this stay does not apply to cases, such as this one, that are currently in Advance on Docket (AOD) status and the holding of Johnson is binding as to this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2015, the Board granted entitlement to service connection for a skin disability of the feet. The AMC subsequently implemented this grant, assigning a noncompensable rating for each foot effective May 14, 2013. The Veteran disagreed with the rating and perfected this appeal. He contends that the currently assigned noncompensable rating does not adequately reflect the severity of his disability. 

The Veteran most recently underwent a VA skin examination in October 2015. On physical examination, there was no hyperhidrosis and the skin of the feet was not discolored. There was one thickened, hard toenail and the remainder of the toenails were not thickened or hard. There was no tinea pedis or cracking of the feet. 

In November 2016, the Veteran submitted a copy of this examination with handwritten notes. He indicated that he has been seeing a VA physician and all she does is give creams which do no good. He further stated that the examiner was not correct in most of her statements. 

VA and private treatment records show complaints and intermittent findings related to dystrophic toenails and cracked, peeling and macerated skin. In February 2017, the representative indicated that despite being on topical creams, the symptoms of hardened toenails and discoloration persisted. 

On review, it is unclear whether the Veteran's condition was active at the time of the October 2015 VA examination and given his complaints concerning the adequacy of the examination, the Board finds that additional examination is warranted. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (to the extent the Veteran's claimed condition involves active and inactive stages, the examination should be conducted during the active stage).

In his January 2017 VA Form 9, the Veteran reported that he sees a podiatrist at the VA Medical Center in Shreveport every 3-4 months. VA records were last added to the electronic folder in September 2016 and updated records should be obtained on remand. See 38 C.F.R. § 3.159(c)(2) (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request medical records from the VA Medical Center in Shreveport, Louisiana, to include any associated outpatient clinics for the period from September 2016 to the present. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter schedule a VA skin examination. To the extent feasible, the examination should be scheduled during an active phase of the condition. The electronic record should be available for review. The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected skin disability of the feet. The examiner is specifically requested to indicate whether or not the Veteran's treatment includes any topical corticosteroids. A complete rationale for any opinion expressed must be provided.  

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016).  

4. The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issue. If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




